Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 1 of 11




                 EXHIBIT 6
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 2 of 11




                                                                        Plaintiff's

                                                                     6/24/2020 JB
                                                                    Hamid Firooznia
                                                                    Exhibit 7
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 3 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 4 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 5 of 11




                                                                        Plaintiff's

                                                                     6/24/2020 JB
                                                                    Hamid Firooznia
                                                                Exhibit 19
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 6 of 11




                                                                        Plaintiff's

                                                                     6/24/2020 JB
                                                                    Hamid Firooznia
                                                                Exhibit 21
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 7 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 8 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 9 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 10 of 11
Case 3:17-cv-01765-CSH Document 61-12 Filed 07/31/20 Page 11 of 11
